—Judgment unanimously affirmed with costs. Memorandum: Plaintiffs’ motions for summary judgment in lieu of complaint (see, CPLR 3213) were properly granted. It is undisputed that defendants executed unconditional personal guarantees of payment for loans made by plaintiffs to World Holding, Inc., and that defendants failed to make payment upon the corporation’s default. In opposition to plaintiffs’ motions, defendants failed to raise a genuine issue of material fact requiring a trial on their defense of fraud in the inducement. The fraudulent misrepresentations alleged by defendants were not made by plaintiffs and defendants have produced no evidence that plaintiffs participated in the alleged fraud (see, Key Bank v Ryan, 132 AD2d 220, 223; Sterling Natl. Bank & Trust Co. v I. S. A. Merchandising Corp., 91 AD2d 571, 572; Union Natl. Bank v Schurm, 87 AD2d 682, 683). (Appeal from Judgment of Supreme Court, Queens County, Milano, J.—Summary Judgment.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.